OPINION — AG — PERSONS EMPLOYED BY THE OKLAHOMA STATE BOARD OF AGRICULTURE PURSUANT TO SUCH CONTRACTS BETWEEN SAID BOARD AND THE UNITED STATES DEPARTMENT OF AGRICULTURE ARE INCLUDED WITHIN THE "CLASSIFIED SERVICE". ANY PROVISION OF THE OKLAHOMA MERIT SYSTEM LAWS IN CONFLICT OR INCONSISTENT WITH ANY PROVISIONS OF SAID CONTRACTS, INCORPORATED IN CONFORMITY TO RULES, REGULATIONS, OR STANDARDS OF SAID FEDERAL DEPARTMENT, WOULD NOT BE APPLICABLE, AND THE STATE PERSONNEL BOARD IS AUTHORIZED AND DIRECTED BY LAW TO AMEND ITS RULES TO THE EXTENT NECESSARY TO COMPLY WITH THE FEDERAL REGULATIONS, RULES AND STANDARDS. CITE: 74 O.S. 1961 839 [74-839], 74 O.S. 1961 835 [74-835] (HARVEY CODY)